COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
ZILTHAI O. SOTO,                                                No. 08-20-00121-CV
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                           County Court at Law No. 5
                                                 §
KARLA D. SOTO,                                                of El Paso County, Texas
                                                 §
                          Appellee.                             (TC# 2018DCM2503)

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 20, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Veronica Teresa Lerma, the Appellant’s attorney, prepare

the Appellant’s Brief and forward the same to this Court on or before August 20, 2021.

       IT IS SO ORDERED this 23rd day of July, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.